Title: From Thomas Jefferson to Henry Lee, 6 September 1824
From: Jefferson, Thomas
To: Lee, Henry


Dear Sir
Monticello
Sep. 6. 24.
In your letter of Aug. 26. you suggest a disposition, among other lines to write that of my self, with an assurance that any materials I could furnish would be used with care and candour: of this I am satisfied and that the subject would be treated with more talent and partiality than it would merit. but in truth, Sir, I possess no such materials. I have gone on thro’ life acting as well as I could, without taking account of what I did. the fact is that  men fully engaged in business have no time to take notes of it: and it is this circumstance which prevents history from being written by those who knows it’s details. some of my private letters  might give detached notices, here & there, of things not known to every one; but they would be few and broken and I could not be separated from them, on acct of  frequent and necessary recurrence to them. my transactions too have been too much blended with the merits of those with whom I have acted to claim any.  special notice apart from them, perhaps too the cautious maxim ‘respice finem should forbid a life to be written until it is closed’. under these circumstances, and with regret that I have nothing of the kind you do me the favor to ask, I can only express my just acknolegements of the honor & kindness of your proposition with the assurance of the flattering evidence it gives me of a good will which I highly value, and which I reciprocate with sentiments of high respect and esteemTh: J.